                                                                                      u.fol~~QRT
                                                                                         DISTRICT ARKANSAS
                                                                                   EASTERN


                                  IN THE UNITED DISTRICT COURT                           SEP O3 2019
                                EASTERN DISTRICT OF ARKANSAS
                                                                             JAMES W. McCORMACK, CLERK
                                                                             By:         ~                 DEP CLER

BRUCE H. BOKONY and                                                     )            PLAINTIFFS
BRANDON H. BOKONY                                                       )
                                                                        )
v.                                                                      > CASE NO:
                                                                        )
                                                                                      4: ~ -o,- foDf-J)'"'
UNITED STATES DEPARTMENT OF DEFENSE;                                    )          DEFENDANTS
DR. MARKT. ESPER,                                                       )
     Secretary of Defense;                                              )
RICHARD V. SPENCER,                                                     )
     Secretary of the Department of the Navy;                           )
UNITED STATES NAVY;                                                     )
UNITED STATES NAVY PERSONNEL COMMAND; and                               )
REAR ADMIRAL JEFF W. HUGHES,                                            )
     Commander Navy Penonnel Command                                    )


     MOTION FOR SUMMARY JUDGMENT- STATEMENT OF MATERIAL FACTS


                 Come Plaintiffs and pursuant to Local Rule 56.l(a) of the Local Rules of the

United States District Court for the Eastern and Western Districts ofArkansas state:

         1.      Plaintiffs have this date filed their Complaint for Declaratory and Injunctive

Relief (hereinafter "Complaint") against Defendants.

        2.       Plaintiffs have this date filed, contemporaneous with their Complaint, their

Motion for Summary Judgment and Brief in Support ofMotion for Summary Judgment,

        3.       Plaintiff Bruce H. Bokony, (hereinafter "Sponsor"), is a retiree of the U.S. Navy

entitled to retired pay as of his 60th birthday on September 5, 1952.

        4.       Plaintiff Brandon H. Bokony, (hereinafter "Brandon"), is the 36 year old

permanently incapacitated, unmarried son of Sponsor who, due to his incapacity which occurred

before his 21 st birthday, is incapable of self-support as meant in JO USC.§ 1072(2)(D)(iii).



Bruce H. Bokony et al. v. United States Department of Defense et al.                         Page 1 of B
Motion for Summary Judgment- STATEMENT OF MATERIAL FACTS
        5.       Following directions and information received by Sponsor from Defendants 1, or

some subordinate department, branch, division, center, command, member, employee,

contractor, or agent of Defendants, Sponsor took Brandon to Little Rock Air Force Base where

Brandon received an ID Card.

        6.       At the time Brandon received his ID Card, Sponsor provided all information and

documentation requested by Defendants for the issuance of Brandon's ID Card.

        7.       At the time Brandon received his ID Card, all information on which its issuance

was based was within Defendants' Defense Enrollment Eligibility Reporting System (DEERS).

        8.       Brandon's ID Card identified Brandon as a dependent of a former member of a

uniformed service eligible to receive DoD benefits, in particular TRI CARE benefits.

        9.       Brandon's ID Card provided proof and authorization for Brandon to receive DoD

benefits, particularly TRICARE benefits.

        10.      Throughout the period of time Brandon was determined eligible for TRI CARE

benefits, September 18, 2012 through December 26, 2017, Defendants had access to the

information stored within DEERS upon which Brandon's ID Card issuance was based.

         11.     Defendants contacted Plaintiffs no less than eight (8) times regarding, in various

capacities, Brandon's eligibility/coverage for TRICARE benefits over the period of time

Brandon was in possession of his ID Card.




    For purposes of this "MOTION FOR SUMMARY JUDGMENT- STATEMENT OF MATERIAL FACTS', Plaintiffs refer to
    "Defendants", whether one or all of the Defendants is responsible for the conduct described, because ultimately
    Defendants Secretary of the Navy Richard V. Spenser, United States Navy, Navy Personnel Command and Rear
    Admiral Jeff W. Hughes report to the United States Department of Defense and Secretary of Defense Secretary
    Mark. T. Esper.



Bruce H. Bokony et al. v. United States Department of Defense et al.                                   Page 2 of 8
Motion for Summary Judgment - STATEMENT OF MATERIAL FACTS
        12.      At vanous times throughout Brandon's eligibility for TRICARE benefits,

Plaintiffs utilized Brandon's ID Card as proof and authorization for Brandon's receipt of

TRICARE benefits.

        13.      Defendants had knowledge that Plaintiffs utilized Brandon's ID Card as proof and

authorization for Brandon's receipt of TRICARE benefits.

        14.      Brandon began receiving "child's insurance benefits" pursuant to 42 US.C.

§ 402(d) on September 1, 2014.

        15.      Brandon became enrolled into Medicare Parts A and B on October 1, 2016

pursuant to 42 U.S.C. §§ 426(b) and 1395j.

         16.     On August 12, 2017, Sponsor received a postcard from Defendants advising that

in order for Brandon, his "permanently incapacitated dependent child" in possession of an ID

Card, to remain eligible for DoD benefits, particularly TRICARE benefits, Sponsor had to

complete, inter a/ia, a "quadrennial financial dependency determination recertification."

         17.     Sponsor submitted a completed and executed DD Form 137-5, required by

Defendants to satisfy the "quadrennial financial dependency determination recertification"

requirement, on September 6, 2017.

         18.     On January 12, 2018, Sponsor received notification, dated December 26, 2017,

that Brandon's eligibility for TRICARE benefits had been terminated effective December 16,

2017 because Sponsor had failed to prove he provided in excess of 50% of Brandon's financial

support.

         19.     The principal cause for termination of Brandon's eligibility for TRICARE

benefits, effective December 16, 2017, was his receipt of a "child's insurance benefits" under 42

US.C. § 402(d). which Defendants treated as "income" on DD Form 137-5 Block 10g.


Bruce H. Bokony et al. v. United States Department of Defense et al.                    Page3of8
Motion for Summary Judgment - STATEMENT OF MATERIAL FACTS
        20.      As a result of Defendants' termination of Brandon's TRICARE benefits, Sponsor

purchased Medicare Part C Advantage coverage, effective February 1, 2018, and Medicare Part

D prescription drug coverage, effective January 22, 2018, for Brandon.

        21.      Having received content clarification and information from Defendants regarding

completion of a DD Form 137-5, Sponsor resubmitted a DD Form 137-5 on March 5, 2018.

        22.      Based upon Defendants' criteria for establishing financial dependency prior to

Defendants implementation of the "Family Unit Rule" sometime in 2018, Sponsor's March 5,

2018 DD Form 137-5 evidenced Sponsor provided in excess of 50% of Brandon's financial

support.

        23.      For purposes of determining "HOUSEHOLD EXPENSES" on DD Form 137-5

Block 8,      Defendants' "Family Unit Rule" relegated household members over age 21 but

"mentally and physically incapable of self-support" from a whole person to one-half (½) a

person when compared to household members over age 21 without a comparable incapacity.

        24.      On August 23, 2018, pursuant to direction from Defendants, Sponsor submitted a

letter to Defendants wherein Sponsored addressed seven (7) issues he had with Defendants'

"Incapacitated Dependent Program" (IN CAP).

        25.      On or about September 3, 2018, Sponsor received notification, dated August 27,

2018, that Brandon's eligibility for TRICARE benefits had been terminated effective January 10,

2018 because Sponsor had failed to prove he provided in excess of 50% of Brandon's financial

support.

        26.      The principal cause for termination of Brandon's eligibility for TRICARE

benefits, effective January 10, 2018, was his receipt of a "child's insurance benefits" under 42

U.S.C. § 402(d) which Defendants treated as "income" on DD Form 137-5 Block 10g.


Bruce H. Bokony et al. v. United States Department of Defense et al.                   Page4of8
Motion for Summary Judgment- STATEMENT OF MATERIAL FACTS
        27.      On September 4, 2018, Sponsor contacted Defendants, via e-mail, requesting an

explanation of the August 27, 2018, denial.

        28.      On September 6, 2018, Defendants advised Sponsor, via e-mail, that Defendants

were "conducting an additional review of [Sponsor's] case file."

        29.      Plaintiffs were advised by Defendants on: September 13, 2018; November 6,

2018; January 10, 2019; February 4, 2019; and February 28, 2019, via letters written to Senator

Tom Cotton's office and forwarded to Plaintiffs that Sponsor's request for redetermination for

INCAP benefits was under legal review.

        30.      On February 4, 2019, Sponsor submitted an addendum to his August 23, 2018,

letter to Defendants addressing three (3) additional issues with Defendants' INCAP program.

        31.      Defendants allow medical expenses "realized" by those incapacitated adult

children of former members who are in possession of an ID Card to be listed as a "child's

personal expenses" on DD Form 137-5 Block 9d even though not actually incurred; whereas,

Defendants do not allow medical expenses "realized" by those incapacitated children of former

members who are not in possession of an ID Card to be listed as "child's personal expenses."

Rather, to constitute a "child's personal expenses", medical expenses must be actually incurred.

        32.      Defendants have published that, for purposes of determining a sponsor's financial

support, "concern is not for the expenses or income of the sponsor, but the amount the sponsor

provides toward meeting the expenses of the child."

        33.      For purposes of determining Sponsor's financial support, Defendants did not

consider the "amount ... [S]ponsor provide[d] toward meeting the expenses of ... Brandon."

Instead, Defendants imputed 100% of Brandon's "child's insurance benefit" as a source for

payment of Brandon's expenses even though it was not so utilized.


Bruce H. Bokony et al. v. United States Department of Defense et al.                    Pages ofB
Motion for Summary Judgment- STATEMENT OF MATERIAL FACTS
        34.      Defendants have published that for purposes of determining a sponsor's financial

support, "support does not have to be direct financial support, but may consist of services

provided for which the dependent or a social agency would have to pay." Defendants have also

said: "Non-monetary support may also be considered, for example the fair market value of in-

home care provided by the parents."

        35.      Defendants did not accept as proof of "services provided for which [Brandon]

would have to pay" the fair market value of living in the nearest assisted living/nursing home

facility where Brandon would have to live were Brandon not to live with Sponsor and his wife.

        36.      Ultimately, on March 25, 2019, Sponsor received a letter dated March 19, 2019,

from Defendants, via Senator Tom Cotton's office, that stated, inter alia,: "From the most recent

submission provided, Brandon's monthly income from Social Security covered an average 55%

of his reported expenses, putting his parents' contribution well below the necessary threshold.

This outcome has not been uncommon for persons receiving social security disability benefits."

        WHEREFORE, Plaintiffs pray for the relief requested in their Complaint against

Defendants and for all other relief to which Plaintiffs may be entitled.

                                                              Respectfully submitted,

                                                              Bruce H. Bokony and Brandon H. Bokony
                                                              Plaintiffs
                                                              7573 Highway 110
                                                              Clinton, Arkansas 72031-6178
                                                              Home: (501) 745-6754
                                                              Mobile: (501) 231-0301
                                                              E-mail: bokony@aristotle.net



                                                     By:




Bruce H. Bokony et al. v. United States Deportment of Defense et al.                        Page 6 ofB
Motion for Summary Judgment- STATEMENT OF MATERIAL FACTS
                                      CERTIFICATE OF SERVICE


        I, Bruce H. Bokony, hereby certify that on            trus3y-J day of September, 2019, I have
mailed via certified mail, contemporaneous with Plaintiffs' Complaint for Declaratory and

Injunctive Relief filed this same date in this matter, a copy of this Motion for Summary Judgment

-STATEMENT OF MATERIAL FACTS to:


United States Department of Defense
1000 Defense Pentagon
Washington, DC 20301-1000

Dr. Mark T. Esper
Secretary of Defense
1000 Defense Pentagon
Washington, DC 20301-1000

Richard V. Spencer
Secretary of the Navy
1000 Navy Pentagon
Washington, DC 20350-1000

United States Navy
c/o Admiral Michael Gilday
Chief of Naval Operations
2000 Navy Pentagon
Washington, DC 20350-2000

United States Navy Personnel Command
c/o RADM W. Hughes
PERS-00
5720 Integrity Drive
Millington, TN 38055-0000

RADM JeffW. Hughes
Commander, Navy Personnel Command
PERS-00
5720 Integrity Drive
Millington, TN 38055-0000




Bruce H. Bokony et al. v. United States Department of Defense et al.                        Page 7of8
Motion for Summary Judgment- STATEMENT OF MATERIAL FACTS
Litigation Counsel's Office
General Counsel of the Department of Defense
United States Department of Defense
1600 Defense Pentagon
Washington, D.C. 20301

General Counsel of the Navy
Navy Litigation Office
720 Kennon St., SE, Bldg. 36, Room 233
Washington Navy Yard, DC 20374-5013

Office of Legal Counsel
Navy Personnel Command
PERS-00J
5720 Integrity Drive
Millington, TN 38055-0600

Honorable William Barr
Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Honorable Cody Hiland
U.S. Attorney
Eastern District of Arkansas
United States Attorney's Office
425 West Capitol Avenue, Suite 500
Little Rock, AR 72201




                                                           ruce H. Bokon
                                                           laintiff
                                                          7573 Highway 110
                                                          Clinton, Arkansas 72031-61 78
                                                          Home: (501) 745-6754
                                                          Mobile: (501) 231-0301
                                                          E-mail: bokony@aristotle.net




Bruce H. Bokony et al. v. United States Department of Defense et al.                      PageBofB
Motion for Summary Judgment - STATEMENT OF MA TE RIAL FACTS
